 

Exhibit 10.1

 



AMENDMENT TO NOTICE OF AWARD – RFA 10-05A - CIRM Disease Team
Therapy Development Awards - Part II Research Award

California Institute for Regenerative Medicine

 

Amendment Number: 03

Amendment Date: 12/11/17

 

Award Number: DR2A-05735 Total Award Amount: $14,405,857 Awardee Name: Capricor,
Inc

Project Period Start Date:

Project Period End Date:

01/01/2013

11/30//2017

Principal Investigator or Program Director:

 

Rachel Ruckdeschel Smith

 

  Project Title: Allogeneic Cardiac-Derived Stem Cells for Patients Following a
Myocardial Infarction

 

Authorized Organization Official and Address: Official and Address to Receive
Payments:

AJ Bergmann

VP of Finance

8840 Wilshire Blvd. 2nd Floor

Beverly Hills, CA 90211

AJ Bergmann

VP of Finance

8840 Wilshire Blvd., 2nd Floor

Beverly Hills, CA 90211

 

This award is closed, effective 11/30/2017, based on the completion of the final
Operational Milestone (Operational Milestone #6 “File final Clinical Study
Report”). CIRM recognizes that Capricor, Inc. has abandoned the CIRM-Funded
Project as noted in the Notice of Abandonment letter from Capricor, Inc. to CIRM
dated 11/17/2017. As such, pursuant to Section 4.10 of the Loan Agreement
between CIRM and Capricor, Inc. and Article VII, Section I of the CIRM Loan
Administration Policy, Capricor, Inc.’s Loan Balance is forgiven, subject to
reinstatement pursuant to those provisions. No expenses may be incurred after
11/30/2017, and any unexpended funds shall be returned to CIRM. A Final
Operational Milestone Financial Report is due by 02/01/2018.

 

 

 

/s/ Maria T. Millan, M.D.

 

Maria T. Millan, M.D.

President and CEO, CIRM

 

 

/s/ Rachel Ruckdeschel Smith

 

Rachel Ruckdeschel Smith

Principal Investigator, Capricor, Inc

 

 

/s/ AJ Bergmann

 

Awardee Authorized Signatory, Capricor, Inc

 



 

 